DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 2, 10, 11, 13, and 16 use the term “suitable for” (lines 17 and 24; line 5; line 5; line 3; lines 22 and 30; and lines 11 and 18; respectively) but the original disclosure does not disclose all embodiments, configurations or uses for the apparatus in which applicant identifies what is “suitable”. The term lacks metes and bounds and varies greatly when considering all the uses and applications for sensors, even with just microelectromechanical sensors. Also, what may be considered “suitable” today can change to something else in the future even within the same apparatus.
Claims 2-12 are rejected based on their dependency to claim 1.
Claims 14 and 15 are rejected based on their dependency to claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 10, 11, 13, and 16 use the language “suitable for” (lines 17 and 24; line 5; line 5; line 3; lines 22 and 30; and lines 11 and 18; respectively). The examiner is unable to ascertain the metes and bounds of what is considered “suitable”. The term lacks further definition within the original disclosure and is indefinite as what can be considered “suitable” can vary between different apparatus and uses, and even change over time. 
Claims 3-9, 12, and 14-15 are rejected based on their dependencies to claims 1 or 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrahamsson et al. (US 2014/0343885).
Regarding claim 1, Abrahamsson et al. (hereinafter Abrahamsson) teaches an apparatus for adjusting calibration parameters for a sensor, comprising: a control device 30 [0051]; and a calibrator 10; wherein the control device 30 includes: a storage device 34 configured to store a set of calibration parameters for the sensor 38 [0051], a monitoring module configured to ascertain at least one accuracy value of the calibration parameters stored in the storage device (obtaining expected sensor data, [0059]) (Abrahamsson teaches that method 50, Fig. 3, may be performed in any of the peripheral devices or items 30, [0052]. While the application of the art will reference parts and functions of the calibrator 10, it is understood that the same functions and parts can be found in the device 30), when the sensor 18 is in a predetermined state, a control module 12 configured to compare the at least one ascertained accuracy value of the calibration parameters to a predetermined accuracy criterion (compare expected sensor data to sensor data received, step 96 [0059]), and a measurement-data evaluation module configured to receive measurement data from the sensor 18 and to check whether the measurement data received are suitable for calculating calibration parameters (the predetermined values to use in determining the accuracy of the given sensors 18 [0061] and determining when to perform calibrations based on user activity [0060]); and wherein the calibrator 10 is configured to calculate a new set of calibration parameters utilizing the measurement data received (step 120, Fig. 4C), based on the at least one ascertained accuracy value of the calibration parameters stored in the storage device not satisfying the accuracy criterion (‘No’ at step 118, Fig. 4C), and the measurement data received being suitable for determining the new set of calibration parameters (based on profile, if during correct activity [0061]).
Regarding claim 2, Abrahamsson teaches the apparatus as recited in claim 1, wherein the control device 30 is configured to activate the calibrator 10 when the at least one ascertained accuracy value of the calibration parameters stored in the storage device does not satisfy the accuracy criterion (‘No’ at step 118, Fig. 4C), and the measurement data received are suitable for determining a new set of calibration parameters (during the correcting activity based on user profile [0061]).
Regarding claim 3, Abrahamsson teaches the apparatus as recited in claim 2, wherein the control device 30 is configured to deactivate the calibrator 10 after the calibrator 10 has finished calculating the new set of calibration parameters (the method 110 is ended after step 124, Fig. 4C).
Regarding claim 4, Abrahamsson teaches the apparatus as recited in claim 2 wherein the control device 30 is configured to activate the calibrator 10 when a predetermined period of time has elapsed since the last calculation of the new set of calibration parameters (Abrahamsson teaches that recalibration may be performed from time to time [0061].
Regarding claim 10, Abrahamsson teaches the apparatus as recited in claim 1, wherein the measurement-data evaluation module is configured to classify the measurement data as suitable for a calculation of calibration parameters, when the sensor is in a predetermined state (when it is determined that the user is performing a particular activity [0061]).
Regarding claim 13, Abrahamsson teaches a sensor system, comprising: a sensor 38 configured to output measurement data that correspond to a measured variable monitored by the sensor 38 [0056]; an apparatus for adjusting calibration parameters for the sensor 38, including: a control device 30; and a calibrator 10; wherein the control device 30 includes: a storage device 34 configured to store a set of calibration parameters for the sensor 38 [0051], a monitoring module configured to ascertain at least one accuracy value of the calibration parameters stored in the storage device, when the sensor is in a predetermined state (part of the control device that determines the user activity based on data from various sensors [0060]) (Abrahamsson teaches that method 50, Fig. 3, may be performed in any of the peripheral devices or items 30, [0052]. While the application of the art will reference parts and functions of the calibrator 10, it is understood that the same functions and parts can be found in the device 30), a control module 12 configured to compare the at least one ascertained accuracy value of the calibration parameters to a predetermined accuracy criterion (compare expected sensor data to sensor data received, step 96 [0059]), and a measurement-data evaluation module configured to receive the measurement data from the sensor 38 and to check whether the measurement data received are suitable for calculating calibration parameters (the predetermined values to use in determining the accuracy of the given sensors 18 [0061] and determining when to perform calibrations based on user activity [0060]); and wherein the calibrator is configured to calculate a new set of calibration parameters utilizing the measurement data received (step 120, Fig. 4C), based on the at least one ascertained accuracy value of the calibration parameters stored in the storage device not satisfying the accuracy criterion (‘No’ at step 118, Fig. 4C), and the measurement data received being suitable for determining the new set of calibration parameters; and a compensating device configured to correct the measurement data output by the sensor utilizing calibration parameters (based on profile, if during correct activity [0061]).
Regarding claim 14, Abrahamsson teaches the sensor system as recited in claim 13, wherein the sensor includes at least one micro-electro-mechanical sensor [0044]. 
Regarding claim 15, Abrahamsson teaches the sensor system as recited in claim 14, wherein the micro-electro-mechanical sensor including an acceleration sensor, and/or a yaw-rate sensor, and/or a magnetic sensor [0044].
Regarding claim 16, Abrahamsson teaches the method for adjusting calibration parameters for a sensor, the method comprising the following steps: monitoring whether the sensor is in a predetermined state (112, Fig. 4C); ascertaining at least one accuracy value of a current set of calibration parameters for the sensor (114, Fig. 4C); comparing the at least one ascertained accuracy value of the current set of calibration parameters to a predetermined accuracy criterion (116, Fig. 4C); checking whether the measurement data provided by the sensor are suitable for calculating calibration parameters (118, Fig. 4C); and calculating a new set of calibration parameters utilizing the measurement data received, based on the at least one ascertained accuracy value of the current set of calibration parameters not satisfying the predetermined accuracy criterion (120, Fig. 4C), and the measurement data received being suitable for calculating a new set of calibration parameters (124, Fig. 4C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.V.D/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852